Citation Nr: 0817707	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for medial border scapular syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
September 2002 and from April 2003 to September 2003.  He 
also had 2 months and 20 days of active military service 
prior to January 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In December 2006, the Board remanded the case for additional 
development.  At that time, a claim of service connection for 
a right shoulder disability was also on appeal.  While the 
case was in remand status, the Appeals Management Center 
(AMC) awarded service connection for residuals of a right 
shoulder injury by a July 2007 rating decision.  Because 
service connection was granted, that issue is no longer 
before the Board.


FINDING OF FACT

Since the award of service connection, the veteran's medial 
border scapular syndrome has been manifested by pain, 
tenderness, and weakness.  His range of motion of the 
thoracolumbar spine has been shown to be normal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected medial border scapular syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
Diagnostic Code 5237 (2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In this case, VCAA notice regarding the rating for the 
disability at issue was not provided prior to the award of 
service connection.  Nevertheless, such a letter was sent to 
the veteran in September 2004.  This letter satisfied the 
notice requirements of the VCAA with respect to evaluation of 
the medial border scapular syndrome, characterized at the 
time as an "upper back condition."  Thereafter, a statement 
of the case was issued, which included the RO's re-
consideration of the issue.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records from 
both periods of service have been obtained and associated 
with the claims file.  Treatment records from the VA Medical 
Center (VAMC) in Chicago, Illinois have also been obtained.  
Additionally, in September 2002 and June 2007, the veteran 
was provided VA examinations in connection with his claim, 
the reports of which are of record.  Furthermore, the veteran 
was afforded a hearing before the Board in March 2006, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a staged rating 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  During the claims process, the veteran had a period 
of active service, dating from April 14, 2003, to 
September 30, 2003.  Because payments are not made to 
veterans during active service, the Board will exclude that 
time period from its analysis.

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that, during the pendency of the claim and 
effective September 26, 2003, VA revised the rating schedule 
for evaluating that portion of the musculoskeletal system 
that addresses disabilities of the spine.  68 Fed. 
Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007)).  VA must consider the 
veteran's appeal of the initial evaluation involving the 
spine under each set of criteria, with consideration of the 
revised criteria no sooner than the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 
(2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Prior to the regulation change, the RO evaluated the 
veteran's service-connected medial border scapular syndrome 
under Diagnostic Code 5291 for limitation of motion of the 
dorsal spine.  The former criteria relating to the spine 
provided for a noncompensable (zero percent) rating when 
there was slight limitation of motion of the dorsal spine and 
a 10 percent rating when there was moderate or severe 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a 
(Diagnostic Code 5291) (2003).

In September 2002, the veteran underwent VA examination prior 
to his discharge from his previous period of service.  The 
examiner noted that the veteran had upper back pain between 
the shoulder blades.  The veteran reported that it flared up 
several times per year.  On examination, there was tenderness 
along the medial border of the scapula.  The veteran had full 
range of motion of the scapula without difficulty.  There was 
no lack of coordination or fatigability.  X-rays of the 
thoracolumbar spine were essentially negative.  There was no 
demonstrated evidence of fracture, dislocation, or 
significant arthritic changes.  The examiner diagnosed the 
veteran with medial border scapular syndrome.

Based on the September 2002 VA examination report, the 
veteran's 10 percent rating was appropriate during the time 
period October 1, 2002, to April 14, 2003 (the time frame in 
between active service periods).  The dorsal area of the 
spine appeared to be the affected region according to the 
veteran's complaints and the examiner's findings.  The 10 
percent rating is the maximum schedular evaluation under the 
previous criteria.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5291) (2003).  Although moderate or severe limitation of 
motion of the dorsal spine was not objectively evidenced, the 
veteran's pain on motion and flare-ups were contemplated in 
the 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 204-7.

From October 1, 2002, to April 14, 2003, no other potentially 
applicable diagnostic code from the former regulations 
provides a basis for the assignment of an evaluation in 
excess of 10 percent for the veteran's medial border scapular 
syndrome.  The VA examination report and other medical 
evidence did not reflect associated vertebra fracture, 
ankylosis of the dorsal spine, or intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 
5288, 5293) (2003).  Additionally, the veteran has been 
separately awarded service connection for mechanical low back 
pain.  That issue is not on appeal.

Subsequent to the veteran's separation from his second period 
of active service, and pursuant to the Board's December 2006 
remand, the veteran was afforded another VA examination.  In 
April 2007, the veteran was examined but the VA examiner did 
not document the findings pertaining to the thoracic spine.  
An addendum was issued in June 2007 addressing the effects of 
the veteran's service-connected disability.

The examiner stated that the veteran had continued pain of 
the thoracic spine, primarily along the right scapula.  
According to the examiner, the only objective finding was 
pain and tenderness along the scapular edge of the right 
shoulder.  There was no palpable spasm or tenderness in the 
thoracic paravertebral muscles.  There was a normal mild 
kyphosis, but no abnormal kyphosis.  Range of motion testing 
revealed that the veteran could rotate the thoracic spine 30 
degrees in each direction.  He could flex the thoracolumbar 
spine 90 degrees forward and extend to 30 degrees.  Lateral 
flexion was to 30 degrees in both directions.  There was no 
pain or weakness when moving.

Based on the June 2007 examination report, an initial rating 
in excess of 10 percent is not warranted from October 1, 2003 
under the former criteria.  He is already receiving the 
maximum schedular rating under Diagnostic Code 5291 for 
limitation of motion of the dorsal spine.  Similar to the 
September 2002 examination report, the more recent 
examination did not reveal any associated vertebra fracture, 
ankylosis of the dorsal spine, or intervertebral disc 
syndrome.  Thus, a higher initial evaluation is not warranted 
under the former criteria during any time period of the 
claims process.

From October 1, 2003, the veteran's service-connected medial 
border scapular syndrome may also be evaluated under the 
revised criteria.  This is so, because the effective date for 
the regulation changes was September 26, 2003.  Under the 
revised criteria, the General Rating Formula for Diseases and 
Injuries of the Spine is for consideration where there is no 
evidence of intervertebral disc syndrome.  The RO assigned 
the diagnostic code for lumbar or cervical strain by analogy.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5237) (2007).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  Id.

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Based on the June 2007 examination report, a rating in excess 
of 10 percent is not warranted under the revised criteria.  
The veteran's range of motion of the thoracolumbar spine was 
shown to be normal.  Additionally, there was no objective 
evidence of pain or weakness.  Without evidence of forward 
flexion of the thoracolumbar spine limited to less than 
60 degrees or the combined range of motion limited to less 
than 120 degrees, a higher initial rating is not warranted 
for limitation of motion under the new criteria.  Subjective 
complaints of pain and other factors with repetitive motion 
are already contemplated by the 10 percent rating.  Moreover, 
there was no evidence of muscle spasm, guarding, or abnormal 
contour of the thoracolumbar spine in examination.  Mild 
kyphosis was documented, but it was not determined to be 
abnormal in nature.  Furthermore, a 40-, 50-, or 100 percent 
rating is not warranted, because ankylosis of the spine has 
not been demonstrated.

In sum, an initial rating in excess of 10 percent is not 
warranted for service-connected medial border scapular 
syndrome.  This is so for the entire period of time since the 
effective date of the award of service connection (excluding 
the 2003 period of active service).  This is also so with 
consideration of both the former and revised criteria 
pertaining to disabilities of the spine when applying the 
revised criteria no sooner than the effective date of the 
regulation changes.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's medial border scapular syndrome 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
In this case, there is no evidence showing that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the evaluation 
assigned), or frequent periods of hospitalization, or 
evidence showing that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards.  In fact, his disability has been accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for medial 
border scapular syndrome must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a higher 
initial rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for medial 
border scapular syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


